EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT, is made as of May 21, 2008 (the “Effective Date”), by and between Kevin Markey (the “Employee”) and PNG Ventures, Inc, a Nevada corporation (the “Company”). Both the Employee and the Company may hereinafter be referred to individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Company desires to employ Employee on the terms and conditions herein stated and Employee accepts such terms of employment; AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: 1.Position.During the term of this Agreement, the Company will employ the Employee, and the Employee will serve the Company in the capacity of Chief Executive Officer. 2.Duties.The Employee will perform the duties of the Chief Executive Officer of the Company as such position is described by the Bylaws of the Company, together with such additional reasonably related duties assigned by the Board of Directors; provided, however, the Employee shall not be empowered to take any of the following actions without prior written approval by the Board of Directors: 2.1 Hire and/or fire any Company officer, employee, agent or subcontractor; 2.2 Enter into any agreement to encumber the Company in any form in excess of $100; 2.3 Enter into any executory, merger or acquisition agreement; 2.4 Sell, transfer or otherwise dispose of any of any Company assets; 2.5 Issue any debt or equity interest in the Company, including, but not limited to, common stock, preferred stock, warrants, notes, debt instruments of any kind, convertible notes or any other debt or securities (or otherwise enter into agreements to issue any debt or securities); 3.Service.Except with respect to the matters specified below, Employee will devote sufficient working time and efforts to adequately attend the business and affairs of the Company.However, Employee will not work full time and the Company agrees that Employee may have other outside business activities. 4.Term of Agreement.The initial term of this Agreement shall be 10 days and shall automatically renew every 10 days thereafter until terminated as further described in Section 6 herein. 5.Compensation and Expenses. 5.1Salary.Employee shall receive $50 per day as compensation for performing his duties hereunder. 5.5Expenses.Employee shall be responsible for any and all costs and expenses incurred by Employee while acting as an employee of the Company. 6.Termination. The Employee shall serve at the will of the Board of Directors and may be terminated by the Board of Directors for any reason whatsoever without notice (a “Termination”).
